Citation Nr: 1730398	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for esophageal cancer to include as due to herbicide exposure, on the basis of substitution.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to March 1970.  He died in March 2012.  The appellant is the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  The Veteran had perfected his appeal to the Board prior to his death in March 2012. 

In April 2012, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (Including Accrued Benefits and Death Compensation, Where Applicable).  The application was filed within one year of the Veteran's death.  The appellant simultaneously filed a request for substitution for purposes of the Veteran's claim for service connection for adenocarcinoma of the esophagus that was pending at the time of his death.  These filings were properly construed by the RO as including a request for substitution.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  Because the appellant is a proper substitute claimant for the Veteran, and after reviewing the record evidence, the Board in October 2014 recognized the appellant substituting for the deceased Veteran, for purposes of processing the claim to completion.  See 38 U.S.C. § 5121A (2016).

When the case was previously before the Board in April 2016 the appellant's claim of entitlement to service connection for esophageal cancer to include as due to herbicide exposure on the basis of substitution was denied.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2017 the Court granted a Joint Motion for Remand, which served both to vacate the Board's April 2016 decision denying the claim and to remand the claim back to the Board for action in compliance with the Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Joint Motion for Remand, the April 2016 Board decision improperly relied on the December 2014 VA examination report insofar as the report failed to provide an opinion regarding whether the Veteran's esophageal cancer was at least as likely as not aggravated by his service-connected diabetes mellitus.  As such, a remand is required in order to obtain such a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the December 2014 VA examiner, if available, in order to obtain an opinion as to whether it is at least as likely as not that the Veteran's esophageal cancer was aggravated by his service-connected diabetes mellitus.

The examiner must provide a rationale for the opinion(s) expressed.  If the VA examiner is of the opinion that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

If the December 2014 VA examiner is not available, another qualified examiner should be requested to provide the above opinion(s).  Should another VA examination be necessary in order to accomplish that, one should be scheduled.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

